                                                       Case 2:20-cv-01861-GMN-BNW Document 34
                                                                                           33 Filed 12/04/20
                                                                                                    12/01/20 Page 1 of 8



                                                   1    J. Randall Jones, Esq. (#1927)
                                                        Eric M. Pepperman, Esq. (#11679)
                                                   2    Joshua D. Carlson, Esq. (#11781)
                                                        KEMP JONES, LLP
                                                   3
                                                        3800 Howard Hughes Parkway
                                                   4    Seventeenth Floor
                                                        Las Vegas, Nevada 89169
                                                   5    Telephone: (702) 385-6000
                                                        Facsimile: (702) 385-6001
                                                   6    Email: r.jones@kempjones.com
                                                   7
                                                        James L. Edwards, Esq. (#4256)
                                                   8    Jedwards@parkeredwards.com
                                                        H. Stan Johnson, Esq. (#00265)
                                                   9    sjohnson@cohenjohsnon.com
                                                        COHEN JOHNSON PARKER EDWARD
                                                  10    375 E. Warm Springs Rd., Ste. 104
                                                  11    Las Vegas, Nevada 89119
                                                        Telephone: (702) 823-3500
            (702) 385-6000 • Fax (702) 385-6001




                                                        Facsimile: (702) 823-3400
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13    Attorneys for Plaintiff
                     Seventeenth Floor




                                                  14                                 UNITED STATES DISTRICT COURT
                                                  15
                                                                                         DISTRICT OF NEVADA
                                                  16    M.S., a minor individual, by Guardian      Case No.: 2:20-cv-01861-GMN-BNW
                                                        VALERIE SANDERS,
                                                  17

                                                  18                   Plaintiff,                    STIPULATED DISCOVERY PLAN AND
                                                                                                     SCHEDULING ORDER
                                                  19    vs.
                                                                                                     [SPECIAL SCHEDULING REVIEW
                                                  20    HYUNDAI MOTOR AMERICA, a                     REQUESTED]
                                                        California business entity; HYUNDAI
                                                  21
                                                        MOTOR COMPANY, a Korean corporation;
                                                  22    TAKATA CORPORATION, a Japanese
                                                        corporation; ZF TRW AUTOMOTIVE
                                                  23    HOLDINGS CORP., a Delaware
                                                        Corporation; ZF FRIEDRICHSHAFEN AG,
                                                  24    a German Corporation; ROE AIRBAG
                                                        MANUFACTURING COMPANY; DOE
                                                  25
                                                        INDIVIDUALS I through XXX and ROE
                                                  26    CORPORATIONS XXXI through LX,

                                                  27                   Defendants.
                                                  28
                                                                                                 1
                                                       Case 2:20-cv-01861-GMN-BNW Document 34
                                                                                           33 Filed 12/04/20
                                                                                                    12/01/20 Page 2 of 8



                                                   1            Plaintiff M.S., a minor individual, by Guardian VALERIE SANDERS (“Plaintiff”), by

                                                   2    and through their counsel of record and Defendants HYUNDAI MOTOR AMERICA

                                                   3    (“Defendant”), by and through their counsel of record, hereby submit this Joint Discovery Plan

                                                   4    and Scheduling Order pursuant to Federal Rule of Civil Procedure 26(f) and District of Nevada

                                                   5    Local Rule 26-1.

                                                   6    I.      INTRODUCTION

                                                   7            Pursuant to Fed. R. Civ. P. 26(f) and LR 26-1, on November 24, 2020, Joshua D. Carlson

                                                   8    of the law firm of Kemp Jones, LLP, counsel for Plaintiff, and Jeffrey C. Warren and Charles M.

                                                   9    Seby of the law firm of Bowman and Brooke LLP, as well as Mario D. Valencia of the law firm

                                                  10    Attorney At Law, LLC, counsel for Defendant, participated telephonically in a discovery and

                                                  11    scheduling conference.
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12    II.     DISCOVERY PLAN AND SCHEDULE
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13            A. Initial Disclosures (Fed. R. Civ. P. 26(f)(3)(A))
                     Seventeenth Floor




                                                  14            The parties will exchange their Fed. R. Civ. P. 26(a)(1) initial disclosure statements by

                                                  15    December 8, 2020, or 14 days from the date of the Fed. R. Civ. P. 26(f) conference.

                                                  16            B. Subjects on Which Discovery May Be Needed (Fed. R. Civ. P. 26(f)(3)(B))

                                                  17            This action arises out of an incident involving a 2012 Hyundai Elantra vehicle identified
                                                        by Vehicle Identification Number (“VIN”) KMHDH4AEOCU442118. Plaintiff M.S. allegedly
                                                  18
                                                        was a passenger in this vehicle when it was struck on the front left panel by a 2017 Chevrolet
                                                  19
                                                        Impala that ran a red light. Plaintiff alleges that certain airbags in the Elantra did not deploy and
                                                  20
                                                        that other safety features did not function properly. Plaintiff alleges that, as a result, M.S. was
                                                  21
                                                        listed in critical condition and suffered a brain injury. Plaintiff further alleges that M.S. has lost
                                                  22
                                                        his ability to speak.
                                                  23
                                                                The vehicle at issue is comprised of numerous components and sub-components. The
                                                  24
                                                        specific components at issue in this case have yet to be identified, but will be determined through
                                                  25
                                                        discovery, including expert discovery.
                                                  26
                                                                The parties anticipate there being discovery of HMC, HMA and third-party suppliers
                                                  27    concerning the design, testing and manufacturing of the components at issue. The parties also
                                                  28    anticipate needing to conduct discovery of all individuals involved in the crash, eyewitnesses to
                                                                                                      2
                                                       Case 2:20-cv-01861-GMN-BNW Document 34
                                                                                           33 Filed 12/04/20
                                                                                                    12/01/20 Page 3 of 8



                                                   1    the crash, first responders, and Plaintiff’s medical providers.        The parties also anticipate

                                                   2    significant expert discovery.

                                                   3            All parties reserve the right to object to any discovery on any grounds permitted by the

                                                   4    Federal Rules of Civil Procedure.

                                                   5            The parties do not believe that discovery will need to be conducted in phases or limited to
                                                        particular issues.
                                                   6
                                                                C. Disclosure or Discovery of Electronically Stored Information (“ESI”) (Fed. R.
                                                   7
                                                        Civ. P. 26(f)(3)(C)) and LR 26-1(b)(8))
                                                   8
                                                                The parties do not anticipate issues anticipate any disputes about the disclosure, discovery,
                                                   9
                                                        or preservation of ESI. The parties have agreed to meet and confer to attempt to resolve any
                                                  10
                                                        future ESI issues that may arise.
                                                  11
                                                                D. Claims of Privilege or of Protection (Fed. R. Civ. P. 26(f)(3)(D))
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169




                                                                The parties do not anticipate any disputes about claims of privilege or of protection as
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13
                     Seventeenth Floor




                                                        trial-preparation materials. However, the parties have agreed to meet and confer to attempt to
                                                  14
                                                        resolve any privilege or attorney work product issues that may arise.
                                                  15            E. Proposed Changes to the Limitations on Discovery imposed under the rules or
                                                  16    local rules (Fed. R. Civ. P. 26(f)(3)(E))
                                                  17            1.      Written discovery:
                                                  18                    a)     Response time.
                                                  19            The parties agree that HMA shall have an additional 60 days in addition to the time
                                                  20    permitted under the Federal Rules of Civil Procedure (i.e., a total of 90 days) from the date service

                                                  21    is effectuated to respond to written discovery requests, including interrogatories, requests for

                                                  22    production, and requests for admission. Similarly, if a document request, or other discovery, is

                                                  23    served on HMC, HMC shall have 90 days from the date service is effectuated to serve a written
                                                        response.
                                                  24
                                                                2.      Depositions:
                                                  25
                                                                        a)     Depositions under Rule 30(b)(6) or other company employees.
                                                  26
                                                                Plaintiff shall provide 90 days’ written notice for depositions under Rule 30(b)(6) or a
                                                  27
                                                        deposition of any employee(s) of HMA or HMC.
                                                  28
                                                                                                       3
                                                       Case 2:20-cv-01861-GMN-BNW Document 34
                                                                                           33 Filed 12/04/20
                                                                                                    12/01/20 Page 4 of 8



                                                   1                   b)     Videoconference Depositions

                                                   2           Any party may attend a deposition via videoconference, provided that the deposition is

                                                   3    scheduled to begin and conclude during the normal business hours where the deponent is located.

                                                   4    In addition, HMA’s counsel will most likely attend any deposition of any Hyundai employee in

                                                   5    person, regardless of whether the deposition is noticed for videoconference. This is necessary
                                                        because foreign witnesses are likely unfamiliar with U.S. deposition procedures and may insist
                                                   6
                                                        on having representation present, in-person, at the deposition. As such, the parties agree to work
                                                   7
                                                        together to accommodate the travel schedules of any attorney, if needed.
                                                   8
                                                                       c)     Number of Depositions
                                                   9
                                                               The parties stipulate to taking 20 fact depositions per side, in addition to the depositions
                                                  10
                                                        of the parties’ expert witnesses. The parties agree to meet and confer if a party desires to take
                                                  11
                                                        more than 20 fact depositions, and further agree that a party may exceed 20 depositions with the
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169




                                                        consent of the other parties. If a dispute arises with a party seeking to take more than 20 fact
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13
                     Seventeenth Floor




                                                        witness depositions, the parties reserve the right pursuant to Fed. R. Civ. P. 30(a)(2)(A) to seek
                                                  14
                                                        leave of the Court to conduct more than 20 fact depositions.
                                                  15           F. Other Orders (Fed. R. Civ. P. 26(f)(3)(F))
                                                  16           1. Discovery Cut-Off Date (Fed. R. Civ. P. 26(f)(3)(A) and LR-26(b)(1)).
                                                  17           Defendant first appeared in this action on October 12, 2020, and, under the standard 180-
                                                  18    day discovery period, the discovery cut-off date would fall on Monday, April 12, 2021. See LR
                                                  19    26-1(b)(1). However, rather than the standard 180-day deadline, the parties respectfully request
                                                  20    an extended discovery period of 365 days from the date that Defendant filed its answer to

                                                  21    complete discovery, or Tuesday, October 12, 2021.

                                                  22           This is an automotive product liability action involving complex technical and scientific

                                                  23    claims of a vehicle design related to a 2012 Hyundai Elantra. A longer discovery period is needed
                                                        because it will take time for the parties to analyze the highly technical issues and evidence
                                                  24
                                                        involved. In addition, HMA’s parent company, Hyundai Motor Company (“HMC”), is located in
                                                  25
                                                        South Korea. HMC is not a served party to this action but is responsible for the design and
                                                  26
                                                        manufacture of the subject vehicle. The parties anticipate that design and testing documents will
                                                  27

                                                  28
                                                                                                      4
                                                       Case 2:20-cv-01861-GMN-BNW Document 34
                                                                                           33 Filed 12/04/20
                                                                                                    12/01/20 Page 5 of 8



                                                   1    be requested from HMC in South Korea. It will take time to gather requested documents in South

                                                   2    Korea and many documents may need to be translated into English.

                                                   3           The parties anticipate that critical company witnesses who reside in South Korea may be

                                                   4    called to testify. Once the appropriate witness (or witnesses) are identified, counsel for Hyundai

                                                   5    will have to travel to South Korea for the depositions, while counsel for Plaintiff reserve the right
                                                        to attend by video conference. This will require additional coordination of schedules, the retention
                                                   6
                                                        of acceptable translators, and potential delays due to COVID-19 related travel restrictions. In
                                                   7
                                                        addition, any depositions which occur in South Korea will need to be scheduled with ample notice
                                                   8
                                                        because the witnesses are most likely very busy with their regular work responsibilities, which
                                                   9
                                                        will need to be adjusted in order to accommodate the depositions. HMA desires to have its U.S.
                                                  10
                                                        counsel present in South Korea for the deposition of any company witness, because the witnesses
                                                  11
                                                        are likely unfamiliar with U.S. deposition procedures. For these reasons, the parties anticipate that
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169




                                                        it will take more time to take certain depositions, to obtain certain documents, and to review
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13
                     Seventeenth Floor




                                                        certain documents, than in a case with witnesses and documents located domestically.
                                                  14
                                                               The parties believe that 365 days of discovery is necessary due to: (1) the complex nature
                                                  15    of the product defect claims asserted in this matter, which will likely warrant significant expert
                                                  16    investigation and discovery; (2) the parties anticipate retaining multiple experts1 for each side
                                                  17    (including potentially accident reconstruction, biomechanics, vehicle design and testing,
                                                  18    warnings, human factors, statistics, etc.); (3) the parties are stipulating to take up to 20 fact
                                                  19    depositions per side; (4) any further impact on discovery that has been and will be caused by
                                                  20    COVID-19 restrictions, the holidays, and the parties’ and counsel’s varying unavailability during

                                                  21    that time period.

                                                  22

                                                  23    ///

                                                  24

                                                  25           1
                                                                  Experts will need to conduct scene inspections, vehicle inspections, and testing.
                                                  26    Coordinating the schedules of multiple experts and conducting data analysis and testing in this
                                                        case will likely take several months before the experts are able to prepare reports. In addition, the
                                                  27    parties anticipate the need for experts to address damages issues. The depositions of the liability
                                                        and damages experts will require additional coordination of schedules, which will cause
                                                  28    additional delay. The parties will also depose the various treating physicians.
                                                                                                       5
                                                       Case 2:20-cv-01861-GMN-BNW Document 34
                                                                                           33 Filed 12/04/20
                                                                                                    12/01/20 Page 6 of 8



                                                   1            2. Amending the Pleadings and Adding Parties (LR 26-1(b)(2)).

                                                   2            The parties propose that the deadline for filing motions to amend the pleadings or adding

                                                   3    parties shall be 90 days before the close of discovery, and therefore, not later than Wednesday,

                                                   4    July 14, 2021. The Court will consider modifying this deadline depending on when Defendants

                                                   5    are required, if at all, to file their Answer(s).

                                                   6            3. Expert Disclosures (Fed. R. Civ. P. 26(a)(2) and LR-1(b)(3)).

                                                   7            The parties agree that the designation of experts should be staggered with Plaintiff’s

                                                   8    experts’ reports and disclosures due 90 days before the last day of discovery, Defendant’s experts’

                                                   9    reports and disclosures are due 30 days thereafter, and rebuttal experts’ reports and disclosures

                                                  10    are due 30 days thereafter. Thus, the expert disclosure deadlines are as follows:

                                                  11            a)      Plaintiff’s expert disclosures: Wednesday, July 14, 2021
            (702) 385-6000 • Fax (702) 385-6001




                                                                b)      Defendant’s expert disclosures: Friday, August 13, 2021
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13            c)      Rebuttal expert disclosures: Monday, September 12, 2021
                     Seventeenth Floor




                                                  14            4. Dispositive Motions/Pre-Hearing Briefs (LR 26-1(b)(4)).

                                                  15            The parties shall file their respective dispositive motions/pre-hearing briefs 30 days after

                                                  16    the discovery cut-off date, and therefore, not later than Thursday, November 11, 2021.

                                                  17            5. Pretrial Order (LR 26-1(b)(5)).

                                                  18            If no dispositive motions are filed, and unless otherwise ordered by this Court, the Joint

                                                  19    Pretrial Order shall be filed 30 days after the dispositive-motion deadline, and therefore, not later

                                                  20    than Monday, December 13, 2021. In further accordance with LR 26-1(b)(5), if dispositive

                                                  21    motions are filed, the deadline for filing the joint pretrial order will be suspended until 30 days

                                                  22    after the decision on the dispositive motions or further court order.

                                                  23            6. Pretrial Disclosures (Fed. R. Civ. P. 26(a)(3) and LR 26-1(b)(6)).

                                                  24            The parties have agreed that the disclosures required by Fed. R. Civ. P. 26(a)(3) (pretrial

                                                  25    disclosures), and any objection thereto, will be included in the Pretrial Order. No changes are

                                                  26    necessary in the form or requirement for pretrial disclosures under Fed. R. Civ. P. 26(a).

                                                  27

                                                  28    ///
                                                                                                            6
                                                       Case 2:20-cv-01861-GMN-BNW Document 34
                                                                                           33 Filed 12/04/20
                                                                                                    12/01/20 Page 7 of 8



                                                   1            7. Alternative Dispute Resolution (LR-(b)(7)).

                                                   2            The parties certify pursuant to LR 26-1(b)(7) that they have met and conferred about the

                                                   3    possibility of using alternative dispute-resolution processes, including mediation, arbitration, and

                                                   4    early-neutral evaluation, and have elected to forego such alternative dispute resolution at this

                                                   5    time. The parties anticipate meeting and conferring about engaging in a private mediation at a

                                                   6    later date.

                                                   7            8. Alternative Forms of Case Disposition (LR 26-1(b)(8)).

                                                   8            The parties certify pursuant to LR 26-1(b)(8) that they considered and declined consent to

                                                   9    trial by a magistrate judge under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73 and the use of the

                                                  10    Short Trial Program (General Order 2013-01).

                                                  11            9. Electronic Evidence (LR 26-1(b)(9))
            (702) 385-6000 • Fax (702) 385-6001




                                                                As required under District of Nevada Local Rule 26-1(b)(9), the parties certify that they
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13    discussed whether they intend to present evidence in electronic format to jurors for the purposes
                     Seventeenth Floor




                                                  14    of jury deliberations. The parties shall meet and confer further on this topic, including in an effort

                                                  15    to reach stipulations regarding providing discovery in an electronic format compatible with the

                                                  16    Court’s electronic jury evidence display system.

                                                  17            10. Extensions or Modifications of the Discovery Plan and Scheduling Order.

                                                  18            In accordance with LR 26-3, any motion or stipulation for modification or extension of

                                                  19    this discovery plan and scheduling order, or other order, must be made no later than 21 days prior

                                                  20    to the subject deadlines. A request made within 21 days of the subject deadline must be supported

                                                  21    by a showing of good cause.

                                                  22            11. Preservation Order

                                                  23            Plaintiff is still in communication with the towing company that currently possesses the

                                                  24    vehicles at issue (2012 Hyundai Elantra and 2017 Chevrolet Impala) and is working to acquire

                                                  25    and preserve them for the case. Should Plaintiff’s efforts fail given the towing company’s failure

                                                  26    to negotiate in good faith, the parties will seek a preservation order from the Court.

                                                  27

                                                  28    ///
                                                                                                        7
                                                       Case 2:20-cv-01861-GMN-BNW Document 34
                                                                                           33 Filed 12/04/20
                                                                                                    12/01/20 Page 8 of 8



                                                   1           III.    FED. R. CIV. P. 26(c) PROTECTIVE ORDER

                                                   2           The parties will submit a proposed protective order regarding disclosure and discovery of

                                                   3    confidential information for the Court’s review and approval. The parties further agree to meet

                                                   4    and confer to attempt to resolve any issues with the protective order that may arise.

                                                   5

                                                   6           DATED this 1st day of December, 2020.

                                                   7

                                                   8     BOWMAN AND BROOKE LLP                            KEMP JONES, LLP
                                                   9     By:__/s/ Charles M. Seby_________                By: __/s/ J. Randall Jones____________
                                                  10     PAUL G. CEREGHINI, ESQ.                          J. RANDALL JONES, ESQ. (# 1927)
                                                         NV Bar No. 10000                                 ERIC M. PEPPERMAN, ESQ. (#11679)
                                                  11     CHARLES M. SEBY, ESQ.                            JOSHUA D. CARLSON, ESQ. (#11781)
            (702) 385-6000 • Fax (702) 385-6001




                                                         NV Bar No. 15459                                 3800 Howard Hughes Parkway
               3800 Howard Hughes Parkway




                                                  12     Suite 1600, Phoenix Plaza                        Seventeenth Floor
                 Las Vegas, Nevada 89169
KEMP JONES, LLP




                                                         2901 North Central Avenue                        Las Vegas, Nevada 89169
                    kjc@kempjones.com




                                                  13
                     Seventeenth Floor




                                                         Phoenix, Arizona 85012-2761
                                                  14                                                      Attorneys for Plaintiff
                                                         MARIO D. VALENCIA, ESQ.
                                                  15     NV Bar No. 6154
                                                         40 S. Stephanie St., Ste. 201
                                                  16     Henderson, Nevada 89012
                                                  17
                                                         Attorneys for Defendant Hyundai Motor
                                                  18     America

                                                  19                                           ORDER

                                                  20    IT IS ORDERED that the parties' proposed discovery plan and scheduling order
                                                                                                    IT IS SO ORDERED.
                                                        ("DPSO") is GRANTED. The Court does not normally grant discovery periods as
                                                  21    lengthy as the one sought here. But given   Dated
                                                                                                       thethis __ day
                                                                                                           nature      of December,
                                                                                                                   of this case, the2020.
                                                                                                                                     extended period
                                                        is appropriate. Still, the Court instructs the parties that given the length of this initial
                                                  22
                                                        discovery period, the Court will not be inclined to grant much additional time should
                                                  23    the parties stipulate or move for that relief.
                                                                                                    _________________________________________
                                                                                                    UNITED
                                                                                                         IT ISSTATES    MAGISTRATE JUDGE
                                                                                                               SO ORDERED
                                                  24
                                                                                                          DATED: 1:52 pm, December 04, 2020
                                                  25

                                                  26

                                                  27                                                      BRENDA WEKSLER
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                  28
                                                                                                      8
